Case 3:20-cv-00215-KRG Document 59-5 Filed 10/26/20 Page 1 of 27




                       EXHIBIT 3
                                                                               EXHIBIT 3
    Case 3:20-cv-00215-KRG Document  59-5
                                Received     Filed9:46:34
                                         7/27/2020 10/26/20    Page 2 of Court
                                                          PM Commonwealth 27 of Pennsylvania

                                         Filed 7/27/2020 9:46:00 PM Commonwealth Court of Pennsylvania
                                                                                          407 MD 2020

     IN THE COMMONWEALTH COURT OF PENNSYLVANIA

PENNSYLVANIA DEMOCRATIC
PARTY, NILOFER NINA AHMAD,
DANILO BURGOS, AUSTIN DAVIS,
DWIGHT EVANS, ISABELLA
FITZGERALD, EDWARD GAINEY,
MANUEL M. GUZMAN, JR., JORDAN
A. HARRIS, ARTHUR HAYWOOD,
MALCOLM KENYATTA, PATTY H.
KIM, STEPHEN KINSEY, PETER
SCHWEYER, SHARIF STREET, and
ANTHONY H. WILLIAMS,

                  Petitioner,
     v.                                              Case No. 407 MD 2020

KATHY BOOCKVAR, in her capacity as
Secretary of the Commonwealth of
Pennsylvania;

ADAMS COUNTY BOARD OF
ELECTIONS; ALLEGHENY COUNTY
BOARD OF ELECTIONS;
ARMSTRONG COUNTY BOARD OF
ELECTIONS; BEAVER COUNTY
BOARD OF ELECTIONS; BEDFORD
COUNTY BOARD OF ELECTIONS;
BERKS COUNTY BOARD OF
ELECTIONS; BLAIR COUNTY
BOARD OF ELECTIONS; BRADFORD
COUNTY BOARD OF ELECTIONS;
BUCKS COUNTY BOARD OF
ELECTIONS; BUTLER COUNTY
BOARD OF ELECTIONS; CAMBRIA
COUNTY BOARD OF ELECTIONS;
CAMERON COUNTY BOARD OF
ELECTIONS; CARBON COUNTY
BOARD OF ELECTIONS; CENTRE
COUNTY BOARD OF ELECTIONS;
   Case 3:20-cv-00215-KRG Document 59-5 Filed 10/26/20 Page 3 of 27




CHESTER COUNTY BOARD OF
ELECTIONS; CLARION COUNTY
BOARD OF ELECTIONS;
CLEARFIELD COUNTY BOARD OF
ELECTIONS; CLINTON COUNTY
BOARD OF ELECTIONS; COLUMBIA
COUNTY BOARD OF ELECTIONS;
CRAWFORD COUNTY BOARD OF
ELECTIONS; CUMBERLAND
COUNTY BOARD OF ELECTIONS;
DAUPHIN COUNTY BOARD OF
ELECTIONS; DELAWARE COUNTY
BOARD OF ELECTIONS; ELK
COUNTY BOARD OF ELECTIONS;
ERIE COUNTY BOARD OF
ELECTIONS; FAYETTE COUNTY
BOARD OF ELECTIONS; FOREST
COUNTY BOARD OF ELECTIONS;
FRANKLIN COUNTY BOARD OF
ELECTIONS; FULTON COUNTY
BOARD OF ELECTIONS; GREENE
COUNTY BOARD OF ELECTIONS;
HUNTINGDON COUNTY BOARD OF
ELECTIONS; INDIANA COUNTY
BOARD OF ELECTIONS; JEFFERSON
COUNTY BOARD OF ELECTIONS;
JUNIATA COUNTY BOARD OF
ELECTIONS; LACKAWANNA
COUNTY BOARD OF ELECTIONS;
LANCASTER COUNTY BOARD OF
ELECTIONS; LAWRENCE COUNTY
BOARD OF ELECTIONS; LEBANON
COUNTY BOARD OF ELECTIONS;
LEHIGH COUNTY BOARD OF
ELECTIONS; LUZERNE COUNTY
BOARD OF ELECTIONS; LYCOMING
COUNTY BOARD OF ELECTIONS;
MCKEAN COUNTY BOARD OF
ELECTIONS; MERCER COUNTY
BOARD OF ELECTIONS; MIFFLIN

                                  2
   Case 3:20-cv-00215-KRG Document 59-5 Filed 10/26/20 Page 4 of 27




COUNTY BOARD OF ELECTIONS;
MONROE COUNTY BOARD OF
ELECTIONS; MONTGOMERY
COUNTY BOARD OF ELECTIONS;
MONTOUR COUNTY BOARD OF
ELECTIONS; NORTHAMPTON
COUNTY BOARD OF ELECTIONS;
NORTHUMBERLAND COUNTY
BOARD OF ELECTIONS; PERRY
COUNTY BOARD OF ELECTIONS;
PHILADELPHIA COUNTY BOARD
OF ELECTIONS; PIKE COUNTY
BOARD OF ELECTIONS; POTTER
COUNTY BOARD OF ELECTIONS;
SCHUYLKILL COUNTY BOARD OF
ELECTIONS; SNYDER COUNTY
BOARD OF ELECTIONS; SOMERSET
COUNTY BOARD OF ELECTIONS;
SULLIVAN COUNTY BOARD OF
ELECTIONS; SUSQUEHANNA
COUNTY BOARD OF ELECTIONS;
TIOGA COUNTY BOARD OF
ELECTIONS; UNION COUNTY
BOARD OF ELECTIONS; VENANGO
COUNTY BOARD OF ELECTIONS;
WARREN COUNTY BOARD OF
ELECTIONS; WASHINGTON
COUNTY BOARD OF ELECTIONS;
WAYNE COUNTY BOARD OF
ELECTIONS; WESTMORELAND
COUNTY BOARD OF ELECTIONS;
WYOMING COUNTY BOARD OF
ELECTIONS; and YORK COUNTY
BOARD OF ELECTIONS,

               Respondents.




                                  3
      Case 3:20-cv-00215-KRG Document 59-5 Filed 10/26/20 Page 5 of 27




                APPLICATION FOR LEAVE TO INTERVENE

      Proposed Intervenor-Respondents Donald J. Trump for President, Inc., the

Republican Party of Pennsylvania, and the Republican National Committee

(collectively, “Republican Committees”), by and through undersigned counsel,

respectfully submit the following Application for Leave to Intervene as Respondents

in this original jurisdiction matter under Pennsylvania Rules of Appellate

Procedure 106, 123, and 1531(b) and Pennsylvania Rules of Civil Procedure 2326

through 2329, and aver the following in support thereof:

                         PRELIMINARY STATEMENT

      The Republican Committees support and seek to uphold orderly free and fair

elections for all Pennsylvanians and for all voters across the country.

      For that reason, on June 29, 2020, two of the Republican Committees filed

suit in the U.S. District Court for the Western District of Pennsylvania to protect the

constitutional rights of Pennsylvania voters (“Federal Action”). In particular, the

two Republican Committees’ Federal Action seeks a declaration that

Commonwealth officials’ failure to implement the plain terms of Act 77—

Pennsylvania’s new law that introduced no-excuse mail voting in the

Commonwealth—violates the U.S. and Pennsylvania Constitutions.

      Counts I and II of the two Republican Committees’ federal complaint brings

claims that the Commonwealth’s authorization of Boards of Elections in some
      Case 3:20-cv-00215-KRG Document 59-5 Filed 10/26/20 Page 6 of 27




counties to count absentee or mail ballots submitted without a secrecy envelope, and

to count ballots submitted at “drop boxes” or locations other than the office of the

county Board of Elections, violates the First and Fourteenth Amendments and the

Equal Protection Clause of the U.S. Constitution. See Donald J. Trump For

President, Inc. v. Boockvar, No. 2:20-cv-00966, Compl. ¶¶ 145–168 (W.D. Pa.

June 29, 2020) (Ex. A). As the federal complaint lays out, these actions contravene

the Pennsylvania Election Code by permitting the counting of invalid ballots,

improperly “allow[] illegal absent and mail-in voting, ballot harvesting, and other

fraud to occur and/or go undetected, and will result in dilution of validly cast

ballots.” Id. ¶¶ 154, 164.

      Count III pleads claims that the Commonwealth’s actions violate the Equal

Protection and Free and Equal Elections Clauses of the Pennsylvania Constitution.

See id.¶¶ 168–174. Counts IV and V respectively plead claims that Pennsylvania’s

residency and polling-place restrictions on poll watchers violate the U.S. and

Pennsylvania Constitutions. See id. ¶¶ 175–188. And Counts VI and VII bring

federal and state constitutional claims against Commonwealth officials’ failure to

provide adequate notice of drop box locations. See id. ¶¶ 189–204.

      The Federal Action already has begun to progress significantly toward

resolution in advance of the November 3 general election. On July 17, the federal

court entered a scheduling order granting a speedy hearing and expedited discovery


                                         2
      Case 3:20-cv-00215-KRG Document 59-5 Filed 10/26/20 Page 7 of 27




in that case.   See Federal Scheduling Order (Ex. B).          That scheduling order

encourages motion to dismiss briefing to be completed by July 31, requires

discovery to be completed by August 26, and schedules the evidentiary hearing for

September 22 and 23. See id. at 2–8.

      Petitioners’ suit in this Court is in large part a mirror image of the Federal

Action—and a transparent attempt to forum-shop away from federal court and into

this Court. Petitioners filed this suit on July 10, eleven days after the two Republican

Committees filed the Federal Action, and named as Respondents all the same parties

whom the two Republican Committees named as defendants in the Federal Action.

See Pet.   Petitioners also ask this Court to require the very actions that the

Republican Committees have alleged are unlawful.

      Indeed, Count I of the Petition seeks a declaration directing Boards of

Elections to establish drop boxes and collect ballots at locations other than the

boards’ offices; Count IV seeks declaratory and injunctive relief requiring Boards of

Elections to count ballots submitted without secrecy envelopes; and Count V seeks

a declaration that the residency restriction on poll watchers does not violate the U.S.

or Pennsylvania Constitutions. Id. ¶¶ 162–70, 192–207. The Petition also seeks

injunctions extending Act 77’s Election Day Receipt Deadline (Count II, ¶¶ 171–




                                           3
       Case 3:20-cv-00215-KRG Document 59-5 Filed 10/26/20 Page 8 of 27




83) and requiring a cure period for invalidly cast absentee and mail ballots

(Count III, ¶¶ 184–91).

      The Republican Committees have a clear and obvious interest in the issues

presented in this suit—and in ensuring that those issues are properly and fairly

litigated in their first-filed federal suit. For this reason alone, the Court should grant

intervention.

      Moreover, the Republican Committees have a right to intervene in this suit for

another—and independent—reason: they seek to uphold the Election Code under

which they, their voters, their members, and their candidates exercise their

constitutional rights to vote and to participate in elections in Pennsylvania.

Petitioners ask the Court for a sweeping judicial order that would rewrite the terms

of Act 77 and impose a different mail-voting regime on the Commonwealth, its

citizens, and its voters. Petitioners’ requested relief not only would dramatically

alter the rules governing the November general election in Pennsylvania, but also

would usurp the political branches’ authority to enact the laws governing the

Commonwealth’s elections.

      As explained more fully below, political parties have a recognized interest to

assert and protect the rights of their members in upcoming elections and to protect

their own agendas and resources from such changes to election laws. Moreover, the

Republican Committees have made significant investments in support of Republican


                                            4
      Case 3:20-cv-00215-KRG Document 59-5 Filed 10/26/20 Page 9 of 27




candidates up and down the ballot and in connection with voter mobilization and

education efforts in Pennsylvania for the past many election cycles, and intend to do

so again in 2020.     The Republican Committees thus have a substantial and

particularized interest in defending this action to preserve the structure of the

competitive environment in which their supported candidates participate and to

ensure that Pennsylvania carries out free and fair elections. No other party to this

action represents these private interests, and therefore this timely application for

intervention should be granted.

      The Republican Committees respectfully request that the Court grant their

application to intervene as Respondents, and to permit them to file of record the

Preliminary Objections and Answer to Petitioners’ Application for Expedited

Discovery Schedule and Evidentiary Hearing attached hereto.

I.    BACKGROUND

      A.     The Republican Committees.

      1.     Donald J. Trump for President, Inc. (the “Trump Campaign”) is the

principal committee for the reelection campaign of Donald J. Trump, the 45th

President of the United States of America. President Trump is the presumptive

Republican nominee for the office of the President of the United States of America

in the upcoming November 3, 2020 General Election. The Trump Campaign seeks

to intervene on its own behalf and on behalf of its candidate, President Trump.


                                         5
      Case 3:20-cv-00215-KRG Document 59-5 Filed 10/26/20 Page 10 of 27




President Trump is a “candidate” as that term is defined in Election Code

Section 102(a), 25 P.S. § 2602(a). See Rowland v. Smith, 83 Pa. D. & C. 99, 101-2

(Pa. Ct. Com. Pl. Dauphin 1952) (“candidate” under the Election Code includes one

who is a candidate for nomination for President of the United States).

      2.     The Republican Party of Pennsylvania is a major political party, 25 P.S.

§ 2831(a), and the “State committee” for the Republican Party in Pennsylvania,

25 P.S. § 2834, as well as a federally registered “State Committee” of the Republican

Party as defined by 52 U.S.C. § 30101(15). The Republican Party of Pennsylvania

on behalf of itself and its members nominates, promotes, and assists Republican

candidates seeking election or appointment to federal, state, and local office in

Pennsylvania. It works to accomplish this purpose by, among other things, devoting

substantial resources toward educating, mobilizing, assisting, and turning out voters

in Pennsylvania. The Republican Party of Pennsylvania has made significant

contributions and expenditures in support of Republican candidates up and down the

ballot and in mobilizing and educating voters in Pennsylvania in the past many

election cycles and intends to do so again in 2020. The Republican Party of

Pennsylvania has a substantial and particularized interest in ensuring that

Pennsylvania carries out free and fair elections.

      3.     The Republican National Committee (“RNC”) is the national

committee of the Republican Party as defined by 52 U.S.C. § 30101(14). The RNC


                                          6
      Case 3:20-cv-00215-KRG Document 59-5 Filed 10/26/20 Page 11 of 27




manages the Republican Party’s business at the national level, including

development and promotion of the Party’s national platform and fundraising and

election strategies; supports Republican candidates for public office at all levels

across the country, including those on the ballot in Pennsylvania; and assists state

parties throughout the country, including the Republican Party of Pennsylvania, to

educate, mobilize, assist, and turn out voters. The RNC has made significant

contributions and expenditures in support of Republican candidates up and down the

ballot and in mobilizing and educating voters in Pennsylvania in the past many

election cycles and intends to do so again in 2020. The RNC has a substantial and

particularized interest in ensuring that Pennsylvania carries out free and fair

elections.

      B.     Procedural history.

      4.     On June 29, the Trump Campaign and RNC, joined by other plaintiffs,

filed a lawsuit in the U.S. District Court for the Western District of Pennsylvania

against Kathy Boockvar, the Secretary of the Commonwealth, and the Boards of

Elections of each of Pennsylvania’s 67 counties. See Compl. (Ex. A). The Trump

Campaign and RNC filed that lawsuit in response to the Defendants’ widespread




                                         7
      Case 3:20-cv-00215-KRG Document 59-5 Filed 10/26/20 Page 12 of 27




failure to enforce the requirements of Act 77 in connection with the June 2 primary

election.

      5.     In the Federal Action, the Trump Campaign and RNC seek declaratory

and injunctive relief preventing the Boards of Elections from collecting absentee and

mail-in ballots at any location other than the Boards’ offices. They also seek relief

prohibiting the Boards of Elections from counting any absentee or mail-in ballot not

contained in a secrecy envelope. Finally, the Trump Campaign and RNC request

that the court enjoin certain restrictions on poll watchers, including the residency

and polling-place restrictions.

      6.     On July 10, the Petitioners filed their Petition for Review in this matter

addressed to the Court’s original jurisdiction. Petitioners seek to leverage the

COVID-19 pandemic into a judicial rewrite of Act 77.

      7.     The Petition is in large part a mirror image of the two Republican

Committees’ complaint in the Federal Action. Respondents in this action are the

identical parties as the defendants in the Federal Action. Moreover, Petitioners ask

the Court to declare that county Boards of Elections may collect absentee and mail-

in ballots at locations other than the Boards’ offices; to extend the return deadline

for absentee and mail-in ballots; to require that Respondents give voters the

opportunity to cure defects on their ballots; to require that Respondents count ballots




                                          8
     Case 3:20-cv-00215-KRG Document 59-5 Filed 10/26/20 Page 13 of 27




not contained in a secrecy envelope; and to declare that the poll watcher residency

requirement is lawful. See Pet. ¶¶ 162–207.

      8.    This case is still in its infancy. As of the filing of this Application for

Leave to Intervene, the only pleadings that have been filed in this proceeding are

two Motions to Expedite (one of which the Court denied) and Entries of Appearance

for Respondents. The Court has set a deadline of July 27 for Respondents’ Answers

to the pending Motion to Expedite.

      9.    On July 13, Petitioners moved to intervene in the Federal Action.

Neither their motion to intervene nor their memorandum in support mentioned this

lawsuit. See Docs. 83, 85, Donald J. Trump for President, Inc. v. Boockvar,

Case No. 2:20-cv-966-NR (W.D. Pa.).           Petitioners filed as an exhibit to their

memorandum in support a proposed motion to dismiss, which would ask the federal

court to stay the Federal Action pending this Court’s resolution of Petitioners’

claims. See Doc. 85-2, Donald J. Trump for President, Inc. v. Boockvar, Case

No. 2:20-cv-966-NR (W.D. Pa.).

      10.   On July 17, the court in the Federal Action granted in part the two

Republican Committees’ Motion to Expedite and issued a Scheduling Order

providing for an expedited timeline of the case. See Scheduling Order (Ex. B). The

scheduling order in the Federal Action encourages motion to dismiss briefing to be




                                          9
       Case 3:20-cv-00215-KRG Document 59-5 Filed 10/26/20 Page 14 of 27




 completed by July 31, requires discovery to be completed by August 26, and

 schedules the evidentiary hearing for September 22 and 23. See id. at 2–8.

II.    THE GOVERNING INTERVENTION STANDARD

       11.    A nonparty may file an application for leave to intervene in an original

 jurisdiction petition for review. Pa. R.A.P. 1531(b).

       12.    “The right to intervention should be accorded to anyone having an

 interest of his own which no other party on the record is interested in protecting.”

 Keener v. Zoning Hearing Bd. of Millcreek Twp., 714 A.2d 1120, 1123 (Pa. Commw.

 Ct. 1998) (citing Bily v. Bd. of Property Assessment, Appeals and Review of

 Allegheny Cty., 44 A.2d 250 (Pa. 1945)).

       13.    The standards for intervention under Pennsylvania Rules of Civil

 Procedure 2326 to 2329 apply to an original jurisdiction petition for review because

 Pennsylvania Rule of Appellate Procedure 106 (“Original Jurisdiction Matters”)

 applies the “general rules” for practice in the courts of common pleas—namely, the

 Rules of Civil Procedure—“so far as they may be applied.”

       14.    Pennsylvania Rule of Civil Procedure 2327(4) is permissive and

 provides in pertinent part:

       At any time during the pendency of an action, a person not a party
       thereto shall be permitted to intervene therein, subject to these rules if
       . . . the determination of such action may affect any legally enforceable
       interest of such person whether or not such person may be bound by a
       judgment in the action.


                                          10
      Case 3:20-cv-00215-KRG Document 59-5 Filed 10/26/20 Page 15 of 27




Pa. R.C.P. No. 2327(4) (emphasis added); see also Allegheny Reprod. Health Ctr. v.

Pa. Dep’t of Human Servs., No. 26 M.D. 2019, 2020 Pa. Commw. LEXIS 104, 2020

WL 424866, at *5 (Pa. Commw. Ct. Jan. 28, 2020) (“Pennsylvania Rule of Civil

Procedure No. 2327(4) . . . permits intervention where the determination ‘may affect

any legally enforceable interest’ of a proposed intervenor.” (quoting Pa. R.C.P.

No. 2327(4) and emphasis in original)).

      15.    If the determination may affect the intervenor’s legally enforceable

interest, and no exception applies, approving intervention is mandatory, not

discretionary. Larock v. Sugarloaf Twp. Zoning Hearing Bd., 740 A.2d 308, 313

(Pa. Commw. Ct. 1999).

      16.    Moreover, the Court may, in its discretion, allow intervention even if it

determines that one of the Rule 2329 exceptions applies. See Pa. R.C.P. 2329

(instructing that “an application for intervention may be refused” if an exception

applies (emphasis added)); see also 7 Goodrich Amram 2d § 2329:7 (“Even though

the petitioner’s interest is adequately represented in the pending action, this fact does

not mandate the refusal of intervention since the refusal of intervention on the ground

of the adequacy of the representation is permissive in nature.”).

      17.    The Court should grant the Republican Committees’ application to

intervene because the Court’s determination of this action may affect the Republican

Committees’ legally enforceable interests, no exception applies under Pennsylvania



                                           11
       Case 3:20-cv-00215-KRG Document 59-5 Filed 10/26/20 Page 16 of 27




Rule of Civil Procedure 2329, and the Republican Committees’ participation will

aid the Court.

III.   BASIS FOR THE REPUBLICAN COMMITTEES’ INTERVENTION

       A.    The Republican Committees have substantial interest in this
             action.

       18.   The Republican Committees, on behalf of their supported candidates,

voters, and own institutional interests, have a substantial and particularized interest

in preserving the state election laws challenged in this action, which were enacted to

ensure the structure and integrity of Pennsylvania’s elections.

       19.   In the first place, courts have recognized that intervention is “uniquely”

appropriate where the proposed intervenor represents the “‘mirror-image’ interests

of the plaintiffs” who brought the lawsuit. Democratic Nat’l Comm. v. Bostelmann,

No. 20-cv-249-wmc, 2020 U.S. Dist. LEXIS 76765, 2020 WL 1505640, at *5

(W.D. Wis. Mar. 28, 2020) (quoting Builders Ass’n of Greater Chicago v. Chicago,

170 F.R.D. 435, 441 (N.D. Ill. 1996)). This principle applies with full force to

political parties and committees.        See id. (permitting Republican National

Committee to intervene in case brought by Democratic National Committee).

In their memorandum in support of their motion to intervene in the Federal Action,

Petitioners themselves have asserted that their “interests . . . mirror the interests, as

applicable, of” the Republican Committees. Doc. 85 at 2, Donald J. Trump for

President, Inc. v. Boockvar, Case No. 2:20-cv-966-NR (W.D. Pa.). Thus, by

                                           12
      Case 3:20-cv-00215-KRG Document 59-5 Filed 10/26/20 Page 17 of 27




Petitioners’ own assertion, the Republican Committees represent the mirror image

of Petitioners’ interests and should be granted intervention in this suit. See id.; see

also Bostelmann, 2020 U.S. Dist. LEXIS 76765, 2020 WL 1505640, at *5.

      20.    Moreover, there can be no question that the Republican Committees

have direct and significant interests in the continued enforcement of Pennsylvania’s

laws governing mail-in ballots—including the established return deadline—as those

laws are designed to ensure “the integrity of [the] election process,” Eu v. San Fran.

Cty. Democratic Cent. Comm., 489 U.S. 214, 231 (1989), and the “orderly

administration” of elections, Crawford v. Marion Cty. Election Bd., 553 U.S. 181,

196 (2008) (op. of Stevens, J.). Were these validly enacted laws to be cast aside, the

current competitive electoral environment in Pennsylvania, in which the Republican

Committees invest substantial resources in support of Republican candidates to try

to win elections, would be altered or impaired. See League of Women Voters v.

Commonwealth, 178 A.3d 737, 741 n.5, 800 (Pa. 2018); see ¶¶ 1–4, supra.

      21.    Courts routinely recognize that political parties have interests

supporting intervention in litigation concerning elections and election procedures.

See, e.g., Siegel v. LePore, 234 F.3d 1163, 1169 n.1 (11th Cir. 2001); Trinsey v.

Pennsylvania, 941 F.2d 224, 226 (3d Cir. 1991); Anderson v. Babb, 632 F.2d 300,

304 (4th Cir. 1980); Democratic Nat’l Comm., 2020 U.S. Dist. LEXIS 76765, 2020

WL 1505640, at *5; Citizens United v. Gessler, No. 14-002266, 2014 U.S. Dist.


                                          13
      Case 3:20-cv-00215-KRG Document 59-5 Filed 10/26/20 Page 18 of 27




LEXIS 128669, 2014 WL 4549001, at *2 (D. Colo. Sept. 15, 2014); Libertarian

Party of Mich. v. Johnson, No. 12-12782, 2012 U.S. Dist. LEXIS 126096

(E.D. Mich. Sept. 5, 2012); Radogno v. Ill. State Bd. of Elections, No. 1:11-cv-4884,

2011 U.S. Dist. LEXIS 134520, 2011 WL 5868225, *1 (N.D. Ill. Nov. 22, 2011);

Hastert v. State Bd. of Elections, 777 F. Supp. 634, 639 (N.D. Ill. 1991). Indeed,

courts generally recognize that political parties have “an interest in the subject matter

of [a] case,” when “changes in voting procedures could affect candidates running as

Republicans and voters who [are] members of the . . . Republican Party.” See Ohio

Democratic Party v. Blackwell, No. 04-1055, 2005 WL 8162665, at *2 (S.D. Ohio

Aug. 26, 2005).

      22.    If Petitioners’ action succeeds, the orderly administration of

Pennsylvania’s elections will be upended shortly before a critical general election.

      23.    Not only would this undercut democratically enacted laws that protect

voters and candidates (including the Republican Committees’ members), Caba v.

Weaknecht, 64 A.3d 39, 50 (Pa. Commw. Ct. 2013) (quoting Wash. State Grange v.

Wash. State Republican Party, 552 U.S. 442, 451 (2008)), it would change the

“structur[e] of [the] competitive environment” in Pennsylvania’s elections and

“fundamentally alter the environment in which [the Republican Committees] defend

their concrete interests (e.g. their interest in . . . winning [elections]),” Shays v. Fed.

Elec. Comm’n, 414 F.3d 76, 86 (D.C. Cir. 2005).


                                            14
      Case 3:20-cv-00215-KRG Document 59-5 Filed 10/26/20 Page 19 of 27




      24.    Such extremely late changes also risk confusing voters and undermine

confidence in the electoral process. See, e.g., Purcell v. Gonzalez, 549 U.S. 1, 4-5

(2006) (“Court orders affecting elections . . . can themselves result in voter

confusion and consequent incentive to remain away from the polls. As an election

draws closer, that risk will increase.”). And the Republican Committees will be

forced to spend substantial resources informing their Republican voters of changes

in the law, fighting inevitable confusion, and galvanizing participation as a result of

such a change.

      25.    Such interference with Pennsylvania’s election scheme—and with the

Republican Committees’ electoral activities—would impair the Republican

Committees’ interests on behalf of their candidates, members, and themselves, and

thus warrants intervention.

      26.    Finally, the Trump Campaign’s and RNC’s status as plaintiffs in the

earlier-filed Federal Action further supports intervention. A party is entitled to

intervention if “its interest may be impaired because it seeks relief that is divergent

from, or incompatible with the relief sought by” the original parties. N. California

River Watch v. Fluor Corp., No. 10-CV-05105-MEJ, 2014 WL 3385287, at *18

(N.D. Cal. July 9, 2014) (citing United States v. Stringfellow, 783 F.2d 821, 827 (9th

Cir. 1986), vacated on other grounds, 480 U.S. 370 (1987)); see also San Diego

Cattlemen’s Coop. Ass'n v. Vilsack, 318 F.R.D. 646, 649 (D.N.M. 2015) (allowing


                                          15
      Case 3:20-cv-00215-KRG Document 59-5 Filed 10/26/20 Page 20 of 27




plaintiffs in different lawsuits to intervene in each other’s cases in part because they

“seek conflicting rulings on the same subject matter and request incompatible

injunctions”). The potential preclusive or stare decisis effect of a decision is

sufficient impairment of a party’s interest to justify intervention.         See, e.g.,

Commonwealth of Pennsylvania v. President United States of America, 888 F.3d 52,

59 (3d Cir. 2018).

      27.    In the Federal Action, the Trump Campaign and RNC have asked the

court for an order that, inter alia, requires that county Boards of Elections collect

absentee and mail-in ballots only at their respective offices; prohibits the counting

of absentee and mail-in ballots that lack a secrecy envelope; and enjoins certain

restrictions on poll watchers. See Compl. (Ex. A). Petitioners subsequently filed

this parallel lawsuit seeking contrary relief, including an order declaring that Boards

of Elections may establish multiple ballot-collection sites, requiring that Boards

must count ballots not contained in a secrecy envelope, and confirming that the poll

watcher residency requirement is lawful.

      28.    A judgment in this action granting some or all of the Petitioners’

requested relief threatens the availability of relief to the two Republican Committees

in the Federal Action. Accordingly, the Republican Committees are entitled to

intervene here to protect their interests in that case.




                                           16
      Case 3:20-cv-00215-KRG Document 59-5 Filed 10/26/20 Page 21 of 27




       B.     There is no basis to refuse the Republican Committees’
              application for intervention.

       29.    Pennsylvania Rule of Civil Procedure 2329 provides that an application

for intervention may be refused if: (1) the petitioner’s claim or defense “is not in

subordination to and in recognition of the propriety of the action”; (2) the petitioner’s

interest is already adequately represented; or (3) “the petitioner has unduly delayed

in making application for intervention or the intervention will unduly delay,

embarrass or prejudice the trial or the adjudication of the rights of the parties.”

       30.    None of these factors applies to the Republican Committees.1

       31.    First, the Republican Committees’ defense in this action is in

subordination to and in recognition of the action’s propriety.

       32.    Second, no existing party adequately represents the Republican

Committees’ particularized interests. See Pa. R.C.P. No. 2329(2). Petitioners

clearly do not represent the Republican Committees’ interests in this case, and

Respondents do not adequately represent them either.

       33.    Although the Republican Committees and Respondents putatively

share some of the same goals in upholding Pennsylvania’s election laws, their

interests are not identical.



       1
        As explained above, the Court retains discretion to allow the Republican
Committees to intervene even if it concludes that an exception under Rule 2329
applies. Pa. R.C.P. 2329; 7 Goodrich Amram 2d § 2329:7.

                                           17
      Case 3:20-cv-00215-KRG Document 59-5 Filed 10/26/20 Page 22 of 27




      34.     Respondents, as Commonwealth officials, do not represent the private

interests of the Republican Committees at stake in this litigation, which are

fundamentally different from, and far narrower than, the broad public interests

represented by Respondents. Indeed, “the government’s representation of the public

interest generally cannot be assumed to be identical to the individual parochial

interest of a [private movant] merely because both entities occupy the same posture

in the litigation.” Utah Ass’n of Counties v. Clinton, 255 F.3d 1246, 1255-56 (10th

Cir. 2001); see also, e.g., Crossroads Grassroots Policy Strategies v. Fed. Election

Comm’n, 788 F.3d 312, 321 (D.C. Cir. 2015) (“[W]e look skeptically on government

entities serving as adequate advocates for private parties.” (citing Fund For Animals,

Inc. v. Norton, 322 F.3d 728, 736 (D.C. Cir. 2003)).

      35.     Whereas the Republican Committees have particularized interests in

maintaining the competitive electoral environment adopted through Act 77,

Respondents have no interest in the election of particular candidates. See, e.g.,

Sierra Club v. Glickman, 82 F.3d 106, 110 (5th Cir. 1996) (holding that the

government’s representation of the general public interest did not adequately

represent the intervenor’s narrower private interests, despite the similarity in their

goals).     Instead, in acting on behalf of all Pennsylvania citizens and the

Commonwealth, Respondents must consider “a range of interests likely to diverge

from those of the intervenors.” Meek v. Metro. Dade Cty., 985 F.2d 1471, 1478


                                         18
      Case 3:20-cv-00215-KRG Document 59-5 Filed 10/26/20 Page 23 of 27




(11th Cir. 1993). In other words, “[i]n litigating on behalf of the general public, the

government is obligated to consider a broad spectrum of views, many of which may

conflict with the particular interest of [a private party] intervenor.” Utah Ass’n of

Ctys., 255 F.3d at 1256.       These considerations may include “the expense of

defending the current [laws] out of [state] coffers,” Clark v. Putnam Cty., 168 F.3d

458, 461–62 (11th Cir. 1999), “the social and political divisiveness of the election

issue,” Meek, 985 F.2d at 1478, “their own desires to remain politically popular and

effective leaders,” id., and the interests of opposing parties, In re Sierra Club,

945 F.2d 776, 779–80 (4th Cir. 1991). Given that Respondents may take these other

interests into account, their interests may diverge with the Republican Committee’s

interests throughout this litigation.

      36.    Indeed, many Respondents have already taken positions contrary to

those taken by the Republican Committees. Several Boards of Elections received

ballots at locations other than their offices during the June primary. See Pet. ¶¶ 84–

86. By way of example, the Delaware County Board of Elections installed drop

boxes for the return of absentee and mail-in ballots at every polling place in the

county,     facilitating    ballot      harvesting   in    the    process.         See

https://www.delcopa.gov/publicrelations/releases/2020/june2primaryupdate.html.

And many Boards, pursuant to advice issued by Respondent Boockvar, counted

absentee and mail-in ballots not contained in a secrecy envelope during that same


                                            19
      Case 3:20-cv-00215-KRG Document 59-5 Filed 10/26/20 Page 24 of 27




election. See id. ¶¶ 126–27. The Secretary of State’s issuance of guidance that

directly violates the Election Code, and some Boards of Elections’ following of that

advice, exceeded those Respondents’ authority under the Election Code. Instead,

those Respondents effectively usurped the legislative authority of the General

Assembly, implementing their own election rules without regard to the clear

direction set forth in the Election Code.       Thus, Respondents clearly do not

adequately represent all the Republican Committees’ interests in this case.

      37.    Third, the Republican Committees have not unduly delayed submitting

their application to intervene in this action, which remains in its infancy. The

Petition was filed only 17 days ago, and the Republican Committees filed this

application, together with the preliminary objections and answer to Petitioners’

Application for Expedited Discovery Schedule and Evidentiary Hearing, in

compliance with the response deadline set by the Court.             The Republican

Committees’ Intervention will not cause any undue delay, embarrassment, or

prejudice to any party, but it will aid the Court in resolving the important legal and

factual questions before it.




                                         20
      Case 3:20-cv-00215-KRG Document 59-5 Filed 10/26/20 Page 25 of 27




IV.   CONCLUSION

      38.    For the reasons set forth above, the Republican Committees have a clear

right to intervene in this case challenging important state laws governing the

administration of Pennsylvania’s elections.

      39.    Pursuant to Pennsylvania Rule of Civil Procedure 2328, the Republican

Committees attach a copy of the pleading, in the form of Preliminary Objections

(attached as Exhibit C), they will file in the action if permitted to intervene.

      40.    To avoid any undue delay, the Republican Committees have also

attached a copy of the answer to Petitioners’ Application for Expedited Discovery

Schedule and Evidentiary Hearing (attached as Exhibit D) they will file in the action

if permitted to intervene.

      WHEREFORE, for the foregoing reasons, Donald J. Trump for President,

Inc., the Republican Party of Pennsylvania, and the Republican National Committee

respectfully request that this Honorable Court GRANT this Application for Leave

to Intervene, and DIRECT the Commonwealth Court Prothonotary to enter the

names of Donald J. Trump for President, Inc. and Republican National Committee

on the docket in this matter as Intervenor Respondents, and DOCKET the Intervenor

Respondents’ Preliminary Objections, attached as Exhibit C, and Answer to

Petitioners’ Application for Expedited Discovery Schedule and Evidentiary Hearing,

attached as Exhibit D.


                                          21
     Case 3:20-cv-00215-KRG Document 59-5 Filed 10/26/20 Page 26 of 27




Dated: July 27, 2020              Respectfully submitted,
                                  /s/ Kathleen A. Gallagher
                                  Ronald L. Hicks, Jr. (PA #49520)
                                  Kathleen A. Gallagher (PA #37950)
                                  Jeremy A. Mercer (PA #86480)
                                  Russell D. Giancola (PA #200058)
                                  PORTER WRIGHT MORRIS & ARTHUR LLP
                                  6 PPG Place, Third Floor
                                  Pittsburgh, PA 15222 / (412) 235-4500
                                  rhicks@porterwright.com
                                  kgallagher@porterwright.com
                                  jmercer@porterwright.com
                                  rgiancola@porterwright.com

                                  John M. Gore *
                                  E. Stewart Crosland *
                                  JONES DAY
                                  51 Louisiana Avenue, N.W.
                                  Washington, D.C. 20001
                                  Phone: (202) 879-3939
                                  jmgore@jonesday.com
                                  scrosland@jonesday.com

                                  Counsel for Proposed Intervenor-Respondents
                                  Donald J. Trump for President, Inc., the
                                  Republican Party of Pennsylvania, and the
                                  Republican National Committee
                                  *Pro hac vice application forthcoming




                                    22
     Case 3:20-cv-00215-KRG Document 59-5 Filed 10/26/20 Page 27 of 27




       CERTIFICATION REGARDING PUBLIC ACCESS POLICY

      I certify that this filing complies with the provisions of the Public Access

Policy of the Unified Judicial System of Pennsylvania: Case Records of the

Appellate and Trial Courts that require filing confidential information and

documents differently than non-confidential information and documents.



                                        /s/ Kathleen A. Gallagher
